Exhibit 10.1

AMENDED AND RESTATED STOCK REPURCHASE AGREEMENT

THIS AMENDED AND RESTATED STOCK REPURCHASE AGREEMENT (this “Agreement”) is made
and entered into as of April 28, 2015, by and between Viking Therapeutics, Inc.,
a Delaware corporation (the “Company”), and the individuals listed on EXHIBIT A
attached hereto (each, a “Seller” and, collectively, the “Sellers”). Each of the
Company and each Seller shall be referred to herein, individually, as a “Party”,
and the Company and such Sellers shall be referred to herein, collectively, as
the “Parties.”

RECITALS

A. The Company and the Sellers previously entered into that certain Stock
Repurchase Agreement, dated as of September 6, 2014 (the “Prior Repurchase
Agreement”), pursuant to which, among other things, the Sellers agreed to sell
to the Company, and the Company agreed to purchase from the Sellers, certain
shares of common stock of the Company (the “Common Stock”) as set forth in the
Prior Repurchase Agreement.

B. The number of shares of Common Stock to be purchased from the Sellers
pursuant to the terms of the Prior Repurchase Agreement were based on a formula
that referenced the number of shares to be issued by the Company to Ligand
Pharmaceuticals Incorporated and Metabasis Therapeutics, Inc. (collectively, the
“Ligand Parties”) pursuant to that certain Master License Agreement, dated
May 21, 2014, by and among the Company and the Ligand Parties, as amended by
that certain First Amendment to Master License Agreement, dated as of
September 6, 2014, by and among the Company and the Ligand Parties (the
“Pre-Second Amendment License Agreement”).

C. On April 8, 2015, the Company and the Ligand Parties entered into that
certain Second Amendment to License Agreement, which amended the Pre-Second
Amendment License Agreement (the Pre-Second Amendment License Agreement, as so
amended, the “Amended License Agreement”).

D. The Company and the Sellers desire to amend and restate the Prior Repurchase
Agreement in its entirety as set forth herein in order to, among other things,
provide for a new formula for determining the number of shares to be repurchased
from the Sellers that takes into account the terms of the Amended License
Agreement.

E. As of the date hereof, each Seller currently owns the shares of Common Stock
set forth under “Owned Shares” on EXHIBIT A attached hereto (the “Owned
Shares”), which shares are vested as set forth on EXHIBIT A attached hereto.

F. Each Seller has informed the Company that such Seller desires to sell the
shares of the Owned Shares set forth under “Repurchased Shares” on EXHIBIT A
attached hereto (with respect to each Seller, such Seller’s “Repurchased
Shares”) to the Company, at a purchase price of $0.00001 per Repurchased Share,
and upon the other terms and conditions set forth herein, on the date of the
closing of the Company’s first underwritten public offering of Common Stock (the
“Effective Date”).



--------------------------------------------------------------------------------

G. The Company desires to repurchase the Repurchased Shares set forth under
“Repurchased Shares” on EXHIBIT A attached hereto from each Seller at a purchase
price of $0.00001 per Repurchased Share, and upon the other terms and conditions
set forth herein, on the Effective Date.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, hereby agree that the Prior Repurchase Agreement
shall be amended and restated in its entirety to read as follows:

1. Repurchase and Sale of Stock. Each Seller agrees to, absolutely and
unconditionally, convey, sell and transfer to the Company the Repurchased Shares
(with all rights, benefits and privileges), free and clear of any claims, liens,
equities, pledges, security interests, commitments, charges, restrictions, prior
assignments or other encumbrances, at the Closing (as defined below), and the
Company agrees to repurchase the Repurchased Shares (with all rights, benefits
and privileges) from such Seller at the Closing, in each case in accordance
with, and subject to, the terms and conditions set forth herein.

2. Closing. The closing of the repurchase and sale of the Repurchased Shares
described in Section 1 above (the “Closing”) shall occur on the Effective Date
as of immediately prior to, and contingent upon, the closing of the Company’s
first underwritten public offering of Common Stock. The Parties intend for the
Closing to take place by exchange of facsimile or other electronically
transmitted signature pages; provided, however, that if the Parties agree to an
in-person closing, the Closing shall take place at a place mutually agreed upon
by the Parties.

3. Closing Deliveries; Payment; Withholding; Reissuance of Certificates.

(a) Closing Deliveries. At the Closing, subject to the terms and conditions
hereof, the Parties shall make the following deliveries: (i) each Seller shall
deliver to the Company the stock certificate(s) representing the Repurchased
Shares being repurchased by the Company from such Seller (each, a “Tendered
Certificate”), together with a duly executed Stock Assignment Separate from
Certificate in the form of EXHIBIT B attached hereto; and (ii) the Company shall
pay to such Seller by check $0.00001 per Repurchased Share for the aggregate
purchase price equal to the product obtained by multiplying the number of
Repurchased Shares by $0.00001 for all of the Repurchased Shares (each, a
“Payment”).

(b) Withholding. Each Seller hereby authorizes the Company to make any and all
applicable withholdings of federal and state taxes and other items that the
Company may be required to deduct from the Payment to such Seller.

(c) Reissuance of Stock Certificate(s). As soon as reasonably practicable after
the Closing, the Company shall reissue to each Seller a stock certificate
representing the shares of Owned Shares represented by any Tendered Certificate
that were not repurchased by the Company pursuant to this Agreement.

 

2



--------------------------------------------------------------------------------

4. Representations of such Seller. Each Seller, severally and not jointly,
hereby represents and warrants to the Company as of the date hereof and as of
the date of the Closing as follows:

(a) Such Seller is of legal age, competent to enter into a contractual
obligation, and a citizen of the United States of America.

(b) Such Seller has the full right, power, authority and capacity to enter into
and deliver this Agreement, to perform such Seller’s obligations hereunder and
to consummate the transactions contemplated hereby. Such Seller has duly
executed and delivered this Agreement and has obtained the necessary
authorization, if any, to execute and deliver this Agreement, to perform such
Seller’s obligations hereunder and to consummate the transactions contemplated
hereby, including, without limitation, obtaining the consent of such Seller’s
spouse, if any. This Agreement is a valid, legal and binding obligation of such
Seller, enforceable against such Seller in accordance with its terms, except:
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally; (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies; and (iii) to the
extent the indemnification provisions contained in this Agreement may be limited
by applicable federal or state securities laws.

(c) The execution, delivery and performance by such Seller of this Agreement and
the consummation by such Seller of the transactions contemplated hereby do not
and will not: (i) violate any law, statute, order, rule or regulation binding
upon or applicable to such Seller or its properties or require any consent,
approval, waiver, action, order or authorization of, notice to, or registration
or filing with, any person, entity or governmental body, agency or authority; or
(ii) constitute a breach or violation of or default under (with or without
notice or lapse of time or both) any indenture, mortgage, deed of trust,
contract, agreement or other instrument binding upon such Seller or its
property.

(d) (i) Such Seller is the sole owner, beneficially and of record, of the
Repurchased Shares, and has good, valid and marketable title to the Repurchased
Shares, free and clear of all claims, liens, equities, pledges, security
interests, commitments, charges, restrictions, prior assignments and other
encumbrances of any nature whatsoever; (ii) the Repurchased Shares have not been
pledged, hypothecated, encumbered, sold, assigned, endorsed, transferred,
deposited under any agreement, hypothecated, pawned, pledged for any bank or
brokerage loan or otherwise, or disposed of in any manner by such Seller or on
such Seller’s behalf; (iii) such Seller has not signed any power of attorney,
any stock power or any other assignment or authorization respecting the
Repurchased Shares that is now outstanding and in force; and (iv) no person,
trust, firm, corporation or other entity has any right, title, claim, equity or
interest in, to or respecting the Repurchased Shares. Upon transfer of the
Repurchased Shares by Seller to the Company in accordance with this Agreement,
the Company will own, and have good, valid and marketable title to, the
Repurchased Shares, free and clear of any and all claims, liens, equities,
pledges, security interests, commitments, charges, restrictions, prior
assignments or other encumbrances.

 

3



--------------------------------------------------------------------------------

(e) There is no claim, action, suit, proceeding, arbitration, investigation or
inquiry pending or, to the best of such Seller’s knowledge, threatened, against
or involving such Seller with respect to this Agreement, the transactions
contemplated hereby, or the Repurchased Shares, before any federal, state,
municipal, foreign, or other court or governmental or administrative body or
agency, or any private arbitration tribunal.

(f) Such Seller has not made any untrue statement of a material fact related to
a specific representation or warranty contained in this Agreement, nor has such
Seller omitted to state any material fact necessary in order to make the
specific statements contained in this Agreement not misleading.

5. Representations of the Company. The Company hereby represents and warrants to
each Seller as of the date hereof and as of the date of the Closing as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) The Company has the requisite corporate power and authority to execute and
deliver this Agreement and to carry out and perform its obligations under the
terms of this Agreement.

(c) All corporate action on the part of the Company necessary for the
authorization, execution, delivery and performance of this Agreement by the
Company, and the consummation of the transactions contemplated hereby, has been
taken. The Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms, except: (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally; and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

(d) There is no claim, action, suit, proceeding, arbitration, investigation or
inquiry pending or, to the best of the Company’s knowledge, threatened, against
or involving the Company with respect to this Agreement, the transactions
contemplated hereby, before any federal, state, municipal, foreign, or other
court or governmental or administrative body or agency, or any private
arbitration tribunal.

6. Further Acknowledgments and Agreements of such Seller. Each Seller hereby
acknowledges and agrees as follows:

(a) (i) the Repurchased Shares are not publicly traded or registered under the
Securities Act of 1933, as amended, or any state securities laws, and there is
no public trading market or exchange for the Repurchased Shares; (ii) the
purchase price being paid for the Repurchased Shares pursuant to this Agreement
represents a mutually agreed upon price for the Repurchased Shares determined by
the Company and such Seller; (iii) the purchase price being paid for the
Repurchased Shares pursuant to this Agreement is significantly less than the
current fair market value of the Repurchased Shares as of the date hereof and as
of the Closing, and is less than the purchase price paid by such Seller to the
Company for such Seller’s purchase of the Repurchased Shares; and (iv) such
Seller has not relied on the Company or any of the Specified Parties (as defined
below) in agreeing to such price or in reaching such Seller’s decision to sell.

 

4



--------------------------------------------------------------------------------

(b) the Payment being paid to such Seller hereunder shall constitute payment in
full for the Repurchased Shares and, after the payment of the Payment in
accordance with the terms and conditions of this Agreement, such Seller shall
not have any further right, title or interest in or to any of the Repurchased
Shares.

(c) (i) the Company has made available to such Seller information concerning the
Company and the Repurchased Shares sufficient for such Seller to make an
informed decision regarding the sale of the Repurchased Shares to the Company
and the transactions contemplated by this Agreement; (ii) the Company has
provided such Seller an opportunity to ask questions and receive answers
concerning sale of the Repurchased Shares and the Company; and (iii) the Company
has made available to such Seller the opportunity to obtain any additional
information that the Company possesses deemed necessary by such Seller to verify
the accuracy of the information provided, and such Seller has received all such
additional information requested.

(d) (i) such Seller has not looked to, or relied in any manner upon, the Company
or any of its Affiliates (as defined below), owners, directors, officers,
employees, agents, representatives or outside counsel (collectively with the
Company, the “Specified Parties”) for advice regarding the legal, tax or
financial consequences of the sale of the Repurchased Shares to the Company or
the transactions contemplated by this Agreement; and none of the Specified
Parties has made or is making any representations or guarantees about any legal,
tax or financial consequences or outcomes relating to the sale of the
Repurchased Shares to the Company or the transactions contemplated by this
Agreement; (ii) such Seller has had the opportunity, and has been advised, to
consult with such Seller’s own legal counsel, tax advisors, financial and other
advisors in connection with the sale of the Repurchased Shares to the Company
and the transactions contemplated by this Agreement; (iii) such Seller is
relying solely on such Seller’s own legal counsel, tax advisors, financial and
other advisors with respect to the sale of the Repurchased Shares and the
transactions contemplated by this Agreement; and (iv) such Seller understands
and agrees that such Seller (and not any of the Specified Parties) shall be
responsible for such Seller’s own tax liability that may arise as a result of
the sale of the Repurchased Shares and the transactions contemplated by this
Agreement. As used in this Agreement, “Affiliate” shall mean any person or
entity that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, such entity.

(e) Except for the express representations and warranties contained in this
Agreement, none of the Specified Parties has made any representation or warranty
to such Seller.

7. Indemnification. Such Seller agrees to indemnify and defend the Company, its
affiliates and each of their respective stockholders, officers, directors,
employees and representatives (each person or entity being indemnified under
this Section 7, an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all loss, damage, liability, payment and obligation and any and
all reasonable expenses, including, without limitation, legal fees and costs
(collectively, “Losses”), incurred, suffered, sustained or required to be paid,
directly or indirectly, by, or sought to be imposed upon, such Indemnitee, from
and after the Closing,

 

5



--------------------------------------------------------------------------------

resulting from, related to or arising out of any material inaccuracy in or
breach of any of the representations, warranties or covenants made by such
Seller in or pursuant to this Agreement or in any agreement, document or
instrument executed and delivered pursuant hereto or in connection with the
Closing or the transactions contemplated hereby.

8. Release. Other than with respect to the representations and warranties made
by each Party pursuant to this Agreement, (i) each Seller hereby fully, finally
and forever settles and releases any and all matters, claims, disputes or
differences, known or unknown, suspected or unsuspected, which now exist, may
exist, or hereto have existed among it and the Company with respect to the
Repurchased Shares arising prior to the Closing or on account of or arising out
of any matter, cause or event occurring prior to the Closing or relating to the
pre-Closing period, including, without limitation, any claim regarding
distributions arising from or relating to the ownership of the Repurchased
Shares (collectively, the “Released Claims”), and (ii) the Company hereby fully,
finally and forever settles and releases any and all matters, claims, disputes
or differences, known or unknown, suspected or unsuspected, which now exist, may
exist, or hereto have existed among it and any Seller with respect to any
Released Claims. With respect to the Released Claims, the Parties specifically
waive any rights or benefits they may have under Section 1542 of the California
Civil Code, which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have mutually affected his or her settlement with
the debtor.

9. Miscellaneous.

(a) Survival. The representations, warranties and covenants contained in this
Agreement shall survive the execution and delivery of this Agreement, the
Closing and the consummation of the transactions contemplated hereby. The
covenants of the Company and such Seller contained in this Agreement shall
survive the Closing in accordance with their respective terms. None of the
representations and warranties set forth in this Agreement shall be modified or
affected by any investigation at any time made by or on behalf of any Party. All
rights to indemnification contained in this Agreement shall survive the Closing
in accordance with their terms.

(b) Amendment; Waiver. Except as otherwise expressly provided herein, any
provision of this Agreement may be amended or modified and the observance of any
provision of this Agreement may be waived (either generally or any particular
instance and either retroactively or prospectively) only with the written
consent of the Parties or, with respect to a waiver, with the written consent of
the Party against whom such waiver is sought. The failure of any Party to
enforce its rights under this Agreement at any time for any period shall not be
construed as a waiver of such rights.

(c) Assignment. No Seller shall have any right or the power to assign or
delegate any provision of this Agreement except with the prior written consent
of the Company (which may be withheld in the Company’s sole discretion). Except
as provided in the preceding sentence, this Agreement shall be binding upon and
shall inure to the benefit of the Parties’ respective successors and assigns.

 

6



--------------------------------------------------------------------------------

(d) Third Party Rights. This Agreement shall not create benefits on behalf of
any other person or entity not a Party, except for the Specified Parties and the
Indemnitees, and this Agreement shall be effective only as among the Parties,
their successors and permitted assigns, the Specified Parties and the
Indemnitees.

(e) Severability. If any provision of this Agreement or the application thereof
to any person or entity or circumstance is held invalid or unenforceable to any
extent, the remainder of this Agreement and the application of that provision to
other persons or entities or circumstances shall not be affected thereby, and
that provision shall be enforced to the greatest extent permitted by law.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed entirely in such state, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws.

(g) Dispute Resolution.

(i) Any unresolved controversy, claim or dispute involving the parties directly
or indirectly concerning this Agreement or the subject matter hereof, including,
without limitation, any questions concerning the scope and applicability of this
Section 9(g), shall be finally settled by arbitration held in the County of San
Diego, State of California (or such other location as the Parties may mutually
agree upon in writing) in accordance with the rules of commercial arbitration
then followed by the American Arbitration Association or any successor to the
functions thereof. The arbitration proceedings shall be conducted before one
(1) neutral arbitrator who shall be a member of any state bar who has been
actively engaged in the practice of corporate and business law for at least
fifteen (15) years. The arbitrator shall apply California law in the resolution
of all controversies, claims and disputes and shall have the right and authority
to determine how his or her decision or determination as to each issue or matter
in dispute may be implemented or enforced. Any decision or award of the
arbitrator shall be final, binding and conclusive on the parties, and judgment
upon the award rendered by the arbitrator may be entered in any court having
competent jurisdiction. The arbitrator’s compensation, and the administrative
costs of the arbitration, shall be borne by the parties in the manner set forth
in the arbitration award, as determined by the arbitrator.

(ii) The Parties agree that any action to compel arbitration pursuant to this
Agreement may be brought in the appropriate Federal or state court in the State
of California, and in connection with such action to compel the laws of the
State of California shall control. Application may also be made to such court
for confirmation of any decision or award of the arbitrator, for an order of the
enforcement and for any other remedies which may be necessary to effectuate such
decision or award. The Parties hereby consent to the jurisdiction of the
arbitrator and of such court and waive any objection to the jurisdiction of such
arbitrator and court.

 

7



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing provisions of this Section 9(g), nothing
contained herein shall require arbitration of any issue arising under this
Agreement for which injunctive relief is successfully sought by any Party. Any
action, suit or other proceeding initiated by any Party against another Party
for injunctive relief or to enforce this Section 9(g) or any decision or award
of the arbitrator may be brought in any Federal or state court in the State of
California having jurisdiction over the subject matter thereof as the Party
bringing such action, suit or proceeding shall elect. The Parties hereby submit
themselves to the jurisdiction of any such court.

(h) Counterparts. This Agreement may be executed in separate counterparts
(including, without limitation, counterparts transmitted by facsimile or by
other electronic means), each of which shall be an original and all of which
when taken together shall constitute one and the same agreement.

(i) Entire Agreement. This Agreement (together with the Exhibits hereto)
contains the entire agreement and understanding between the Parties as to the
subject matter hereof and supersedes all prior and contemporaneous negotiations
and agreements (whether written or oral) with respect thereto.

(j) Remedies. The Parties agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
Party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance or other injunctive relief in order to enforce, or prevent any
violations of, the provisions of this Agreement.

(k) Confidentiality. Such Seller hereby agrees that, except as required by law,
such Seller shall not disclose or reveal to any person or entity the existence
of, any information about, any other facts relating to, or any of the terms of,
this Agreement (together with the Exhibits hereto), including, without
limitation, the status or any terms or conditions of this Agreement or any of
the transactions contemplated hereby. Notwithstanding the foregoing, such Seller
shall be entitled to disclose the Agreement to such Seller’s immediate family,
attorneys or accountants who agree to maintain the confidentiality thereof.

(l) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via email
(receipt of which is confirmed) to the recipient. Such notices, demands and
other communications will be sent to address indicated below:

To the Company:

Viking Therapeutics, Inc.

11119 North Torrey Pines Road, Suite 50

San Diego, CA 92037

Attn: Brian Lian, Ph.D.

Email: blian@vikingtherapeutics.com

 

8



--------------------------------------------------------------------------------

To each Seller at the address set forth on EXHIBIT A attached hereto,

or to such other address or to the attention of such other person as the
recipient Party shall have specified by prior written notice to the sending
Party.

(m) Construction. Each Party acknowledges and agrees that it has been
represented by legal counsel in the negotiation and delivery of this Agreement
and that this Agreement has been drafted and prepared through the efforts of
each Party and the rule of construction that any vague or ambiguous terms are to
be construed against the Party drafting such terms shall not be applied to any
Party.

(n) Further Assurances. Such Seller agrees on behalf of such Seller and such
Seller’s assigns or successors in interest that such Seller will, without
further consideration, execute, acknowledge and deliver such other documents and
take such further action as may be reasonably requested by the Company or
necessary to carry out the purposes of this Agreement, including, without
limitation, those actions necessary to transfer to the Company good, valid and
marketable title to the Repurchased Shares, free and clear of all claims, liens,
equities, pledges, security interests, commitments, charges, restrictions, prior
assignments and other encumbrances.

(o) Expenses. Each Party shall bear its own costs and expenses in connection
with this Agreement and the transactions contemplated hereby, including all
legal, accounting, financial advisory, consulting and all other fees and
expenses of third parties.

(p) Headings. Headings and captions are for convenience only and are not to be
used in the interpretation of this Agreement.

(q) Restatement. This Agreement amends and restates the Prior Repurchase
Agreement in its entirety effective as of the date first set forth above.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amended and Restated Stock
Repurchase Agreement as of the date first set forth above.

 

“Company” Viking Therapeutics, Inc. By:

/s/ Brian Lian, Ph.D.

Name: Brian Lian, Ph.D. Title: CEO and President “Sellers” By:

/s/ Brian Lian, Ph.D.

Name: Brian Lian, Ph.D. By:

/s/ Michael Dinerman, M.D.

Name: Michael Dinerman, M.D. By:

/s/ Isabelle Dinerman

Name: Isabelle Dinerman By:

/s/ Rochelle Hanley, M.D.

Name: Rochelle Hanley, M.D.



--------------------------------------------------------------------------------

EXHIBIT A

 

Seller

 

Contact

  Owned Shares     Repurchased Shares     Remaining Owned Shares       Vested  
  Unvested     Total     Vested     Unvested     Total     Vested     Unvested  
  Total  

Brian Lian, Ph.D.

 

c/o Viking Therapeutics, Inc.

11119 North Torrey Pines Road, Suite 50

San Diego, CA 92037

Email: blian@vikingtherapeutics.com

    2,392,368        1,257,632        3,650,000        1,516,308        797,098
       2,313,406        876,060        460,534        1,336,594   

Michael Dinerman, M.D.

 

c/o Viking Therapeutics, Inc.

11119 North Torrey Pines Road, Suite 50

San Diego, CA 92037

Email: mdinerman@vikingtherapeutics.com

    1,421,875        153,125        1,575,000        901,216        97,034     
  998,250        520,659        56,091        576,750   

Isabelle Dinerman

                                  

 

c/o Viking Therapeutics, Inc.

11119 North Torrey Pines Road, Suite 50

San Diego, CA 92037

    473,948        51,052        525,000        300,395        32,355       
332,750        173,553        18,697        192,250   

Rochelle Hanley, M.D.

 

c/o Viking Therapeutics, Inc.

11119 North Torrey Pines Road, Suite 50

San Diego, CA 92037

Email: rhanley@vikingtherapeutics.com

    125,000        125,000        250,000        79,226        79,227       
158,453        45,774        45,773        91,547   

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
Viking Therapeutics, Inc., a Delaware corporation (the “Company”),
                 shares of common stock of the Company standing in the name of
the undersigned on the books of the Company represented by certificate number(s)
                , of which                  shares of common stock are vested on
the date hereof and                  shares of common stock are unvested on the
date hereof, and does hereby irrevocably constitute and appoint the Secretary of
the Company as attorney to transfer such stock on the books of the Company with
full power of substitution.

 

Dated: May 4, 2015 By:

 

Name:

 

 

B-1